--------------------------------------------------------------------------------

Back to Form 10-Q [form10q.htm]
Exhibit 10.12
 

 HealthEase Health Plan of Florida, Inc.
 Medicaid HMO Contract

 
AHCA CONTRACT NO. FAR001
AMENDMENT NO. 2


THIS CONTRACT, entered into between the STATE OF FLORIDA, AGENCY FOR HEALTH CARE
ADMINISTRATION, hereinafter referred to as the “Agency” and HEALTHEASE HEALTH
PLAN OF FLORIDA, INC. hereinafter referred to as the “Vendor”, is hereby amended
as follows:


1.
Standard Contract, Section III, Item C., Contract Managers, sub-item 2. is
hereby amended to now read as follows:



2.  The Vendor’s Contract Manager’s name, address and telephone number for this
Contract is as follows:


Geoffrey L. Petrie
HealthEase Health Plan of Florida, Inc.
8735 Henderson Road
Tampa, FL 33614-3988
(813) 865-5038


2.
Attachment II, Medicaid Reform Health Plan Model Contract, Section IV.,
Behavioral Health Care, Item Q., Community Behavioral Health Services Annual
80/20 Expenditure Report, as included by Amendment No. 1 to this Contract, is
hereby deleted in its entirety.



3.
Attachment II, Medicaid Reform Health Plan Model Contract, Section XII.,
Reporting Requirements, as replaced by Amendment No. 1 to this Contract, Item
A., Health Plan Reporting Requirements, Table 1, Summary of Reporting
Requirements, is hereby revised to delete in its entirety, the last row of the
table containing the data set requirements for the report entitled “Behavioral
Health: Annual 80/20 Expenditure Report.”



All provisions in the Contract and any attachments thereto in conflict with this
Amendment shall be and are hereby changed to conform with this Amendment.


All provisions not in conflict with this Amendment are still in effect and are
to be performed at the level specified in the Contract.


This Amendment is hereby made part of the Contract.


This Amendment cannot be executed unless all previous Amendments to this
Contract have been fully executed.


IN WITNESS WHEREOF, the parties hereto have caused this one (1) page Amendment
to be executed by their officials thereunto duly authorized.


HEALTHEASE HEALTH PLAN OF FLORIDA, INC.
STATE OF FLORIDA, AGENCY FOR HEALTH CARE ADMINISTRATION
Signed by:    /s/ Todd S. Farha           
Signed by:   /s/ Andrew Agwunobi, M.D.  
Name: Todd S. Farha
Name: Andrew C. Agwunobi, M.D.
Title: President and CEO
Title: Secretary
Date: 4/19/2007
Date: 4/26/07

 
AHCA CONTRACT NO. FAR001, Amendment No. 2, Page 1 of 1